DETAILED ACTION
This action is responsive to the amendment received 04 January 2021.  The Amendment has been entered.
Claims 24-32 are pending.
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 24-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iwai (US 2010/0216313) in view of Kanno et al. (US 2001/0019472), all of record.
(Re Claims 24-27) Iwai teaches a method for plasma dicing a substrate, the method comprising:
providing a process chamber having a wall (Fig. 1, chamber 5);
providing a plasma source adjacent to the wall of the process chamber (Fig. 1, plasma source electrode 23 adjacent to wall of chamber 5);
providing a work piece support within the process chamber (Fig. 1, work piece support 300, comprising 17 and 16);
providing an electrostatic chuck within said work piece support (cooled electrostatic chuck components comprise: 14, 20, 22, and 16, see para. [0043] disclosing wafer-holding mechanism 20 is formed of an electrostatic suction mechanism (i.e. an electrostatic chuck), controller 14 effects control of wafer-holding mechanism 20 so that lower electrode 16 holds wafer 200 mounted thereon, and cooling unit 22 cools the electrostatic chuck, it is at least implicit, possibly inherent, that electrostatic chucks comprise a clamping electrode since the clamping electrode is required to enable electrostatic clamping, and for the electrostatic chuck disclosed it is understood the lower electrode 16 holding the wafer comprises the clamping electrode, details of the electrostatic chuck are discussed below with respect to Kanno et al.);

generating a plasma using the plasma source; and etching the work piece using the generated plasma while said work piece is electrostatically clamped, while a portion of the frame of the work piece is exposed to the generated plasma (para. [0043] paras. [0061]-[0062] disclose generating a plasma for etching, etching recited in para. [0075], dicing in paras. [0002], [0067], [0075], also noting in Figs. 1, 3, 5, while a cover ring 40 is used, there are still regions of the frame that are not in contact with the cover ring and/or tape and the frame will still be exposed to the plasma, at least to some small degree, during the plasma etching).
Iwai does not disclose specific details of the electrostatic chuck with respect to positions, sizes, or relationships between seal bands, clamping electrodes, and the substrate or support film.  Iwai only discloses a simplified schematic of the chuck (see Fig. 1, electrostatic chuck having electrode 16, holding mechanism 20, cooling unit 22, and HF power supply 21 attached).  Iwai teaches a substrate (200) that only covers a central portion of the chuck (16) and not extending to a perimeter or edge of the chuck (see Fig. 5).  It would be obvious to one of ordinary skill in the art at the time of the invention to look to related art to teach details of electrostatic chucks that are not clear from Iwai’s disclosure.  It is obvious the cooled, high frequency powered, electrostatic chuck disclosed is considerably more complex than the empty white rectangle shown in Iwai’s figures, and a skilled artisan would recognize this as an overly simplified depiction.  Kanno et al. teaches details of a cooled electrostatic chuck (Fig. 14, para. [0091]) for clamping a work piece during plasma etching (Figs. 1, 4, 5) having a seal band (the outermost continuous band of 44), a clamping electrode (31+32) that completely overlaps the seal band.  Kanno’s chuck would be an obvious choice because it provides channels at the surface to keep the work piece cool during etching and the large overlapping clamping electrodes will ensure the work piece is held securely.   It is obvious that modifying Iwai's chuck to include details of a suitable electrostatic chuck as disclosed by Kanno would function properly since the film of the work piece will still seal against the chuck surface (perhaps better than a wafer since the work piece support film would be compliant/deformable).  By using Kanno's chuck, the substrate taught by Iwai that does not overlap the perimeter of the chuck (see Iwai’s   The modification is shown below (Kanno’s chuck is superimposed on Iwai’s work piece support to show relative positions).

    PNG
    media_image1.png
    754
    950
    media_image1.png
    Greyscale


Claims 28-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iwai (US  2010/0216313) in view of Kanno et al. (US 2001/0019472) and Kamitani et al. (US 2008/0037194), all of record.
(Re Claims 28-31) Iwai teaches a method for plasma dicing a substrate, the method comprising:
providing a process chamber having a wall (Fig. 1, chamber 5);

providing a work piece support within the process chamber (Fig. 1, work piece support 300, comprising 17 and 16);
providing an electrostatic chuck within said work piece support (cooled electrostatic chuck components comprise: 14, 20, 22, and 16, see para. [0043] disclosing wafer-holding mechanism 20 is formed of an electrostatic suction mechanism (i.e. an electrostatic chuck), controller 14 effects control of wafer-holding mechanism 20 so that lower electrode 16 holds wafer 200 mounted thereon, and cooling unit 22 cools the electrostatic chuck, it is at least implicit, possibly inherent, that electrostatic chucks comprise a clamping electrode since the clamping electrode is required to enable electrostatic clamping, and for the electrostatic chuck disclosed it is understood the lower electrode 16 holding the wafer comprises the clamping electrode, details of the electrostatic chuck are discussed below with respect to Kanno et al. and Miyashita);
placing a work piece onto the work piece support, said work piece having a support film, a frame and the substrate (see Fig. 4, work piece 8, comprising wafer 200, support film 7, and frame 6, placed on support 300 as shown in Figs. 7-10);
generating a plasma using the plasma source; and etching the work piece using the generated plasma and etching the work piece using the generated plasma while said work piece is electrostatically clamped, while a portion of the frame of the work piece is exposed to the generated plasma (para. [0043] paras. [0061]-[0062] disclose generating a plasma for etching, etching recited in para. [0075], dicing in paras. [0002], [0067], [0075], also noting in Figs. 1, 3, 5, while a cover ring 40 is used, there are still regions of the frame that are not in contact with the cover ring and/or tape and the frame will still be exposed to the plasma, at least to some small degree, during the plasma etching).
Iwai does not disclose specific details of the electrostatic chuck with respect to positions, sizes, or relationships between seal bands, fluid inlets, clamping electrodes, and the substrate.  Iwai only discloses a simplified schematic of the chuck (see Fig. 1, electrostatic chuck having electrode 16, holding mechanism 20, cooling unit 22, and HF power supply 21 attached, para. [0043]).  Iwai teaches a substrate (200) that only covers a central portion of the chuck (16), not extending to a perimeter or edge   It is obvious the cooled, high frequency powered, electrostatic chuck disclosed is considerably more complex than the empty white rectangle shown in Iwai’s figures, and a skilled artisan would recognize this as an overly simplified depiction.  Kanno et al. teaches details of a cooled electrostatic chuck (Fig. 14, para. [0091]) for clamping a work piece during plasma etching (Figs. 1, 4, 5) having a seal band (the outermost continuous band of 44), a clamping electrode (31), and fluid inlet (45).  Kanno’s chuck would be an obvious choice because it provides channels at the surface to keep the work piece cool during etching and the large overlapping clamping electrodes will ensure the work piece is held securely.   It is obvious that modifying Iwai's chuck to include details of a suitable electrostatic chuck as disclosed by Kanno would function properly since the film of the work piece will still seal against the chuck surface (perhaps better than a wafer since the work piece support film would be compliant/deformable).  By using Kanno's chuck, the substrate taught by Iwai that does not overlap the perimeter of the chuck (see Iwai’s Fig. 1), will not overlap a continuous seal band (44) that is located at the edge of the chuck, and the seal band will completely encircle the substrate.  The substrate placed on the center of the chuck but not covering the entire chuck as taught by Iwai will meet limitations of the electrodes completely overlapping the substrate since the electrodes (31) of Kanno extend to the perimeter of the chuck under the seal band, i.e. the electrodes have a diameter larger than the substrate and inner diameter of the seal band.  
Regarding at the substrate not overlapping the fluid inlet (or in the alternative: a gas inlet hole outside the periphery of the substrate as recited in claim 32), Iwai in view of Kanno’s electrostatic chuck modification as discussed above does not disclose this particular feature.  Kanno discloses a fluid inlet in the center of the chuck (45).  However, it is known in the electrostatic chuck arts to form fluid inlets not only at the center but also at locations at the periphery of the chuck to provide improvements in cooling gas flow rates and uniformity leading to improved work piece temperature control.  Related art from Kamitani teaches obvious variants for locations of fluid inlets for an electrostatic chuck (e.g. see Figs. 2a/2b and 3a/3b), and discloses chuck designs having a single fluid inlet (5) at the center (Figs. 3a/3b, analogous to Kanno’s chuck fluid inlet), and also teaches one may form a plurality of fluid inlets around chuck’s perimeter, in addition to a center inlet (see Figs. 2a/2b: 5).  In view of Kamitani, a skilled artisan .

    PNG
    media_image2.png
    928
    1127
    media_image2.png
    Greyscale



Response to Arguments
Applicant's arguments filed 04 January 2021 have been fully considered but they are not persuasive.  Applicant amended the independent claims to recite etching the substrate while a portion of the frame of the work piece is exposed to the generated plasma.  According to Iwai’s Figs. 1, 3, and 5, while a cover ring 40 is used, there are still exposed regions of the frame that are not in contact with the cover ring and/or tape and at least outside edges of the frame the frame will still be exposed to the plasma, at least to some small degree, during the plasma etching.  Applicant’s amendments overcome .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997.  The examiner can normally be reached on M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ERIK T. K. PETERSON/Primary Examiner, Art Unit 2822